Citation Nr: 0706724	
Decision Date: 03/07/07    Archive Date: 03/13/07	

DOCKET NO.  06-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active military service from December 1948 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which granted service connection 
for bilateral hearing loss with a 10 percent evaluation, and 
which denied service connection for tinnitus.  The veteran 
disagreed with the denial of service connection for tinnitus 
and initiated this appeal.  The veteran's motion for an 
advance on the Board's docket due to advancing age was 
granted in February 2007.

The case is not ready for appellate review but must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


REMAND

After the veteran's claims folder had been forwarded to the 
Board for appellate review, the Phelps County Veterans 
Service Office forwarded a November 3, 2006, statement from a 
private audiologist directly to the Board in support of his 
claim for service connection for tinnitus.  This statement 
supports the veteran's claim, and must certainly be 
considered pertinent. 

Neither the veteran nor the veteran's service officer 
submitted a waiver of initial RO consideration of this 
November 2006 statement.  38 C.F.R. § 20.1304 (2005) 
specifically provides that any pertinent evidence submitted 
by the appellant which is accepted by the Board, "must be 
referred to the agency of original jurisdiction (RO) for 
review, unless this procedural right is waive by the 
appellant or representative, or unless the Board determines 
that the benefit or benefits to which the evidence relates 
may be fully allowed on appeal without such referral."  
Because the Board is presently unable to make a full 
allowance of the benefit sought, in the absence of a waiver 
by the veteran of initial RO consideration of this evidence, 
the Board is bound to remand the case to the RO to provide 
original consideration in accordance with the governing 
regulation.  

For these reasons, the case is REMANDED to the RO for the 
following action:

The RO should again review the claim for 
service connection for tinnitus.  This 
must include a review of the most 
recently received statement from the 
veteran's private audiologist on November 
3, 2006.  If the decision is not to the 
veteran's and representative's 
satisfaction, they must be provided with 
a supplemental statement of the case, and 
provided an opportunity to respond 
thereto.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

